Mr. Justice Breese delivered the opinion of the Court: This is an appeal from the circuit court of Cook county, in a case brought there by appeal from a justice of the peace, wherein John D. Lorden was plaintiff and William F. Petillon and Henry Petillon were defendants, on the following instrument of writing: “$88.00. Chicago, Oct. 10, 1873. “Forty-five days after date, pay to the order of William Hermann eighty-eight dollars, value received, and charge the same to the account of ‘ ‘ To-. Petillon Bros . ’ ’ On the back of which was this entry: “ Pay to the order of John D. Lorden. “ William Hermann.” Judgment was rendered for the plaintiff for the amount stipulated in the writing, and interest thereon, to reverse which the defendants appeal. Appellants contend the instrument sued on is not a promissory note and not negotiable paper, and that is the only question. By chapter 98, title “ Negotiable Instruments,” it is provided, by section 3, that any instrument of writing whereby one person acknowledges any sum of money to be due to any other person, the same shall be taken to be due and payable. By section 4, any such instrument made payable to any person named as payee shall be assignable by indorsement thereon, in the same manner as bills of exchange; and by section 5, such assignee may bring an action thereon in his own name. Rev. Stat. 1874, p. 718. This writing meets all the requirements of the statute to make it a negotiable promissory note. It admits the sum named in it to be due and payable to William Hermann ; it admits the makers had value received for it. The plain meaning of the instrument is that the makers of it were indebted to Hermann in the amount stated, and therein satisfies the requirements of the statute. If there be uncertainty or ambiguity in the terms of the instrument, it is a rule it must be so construed as to give it effect according to the presumed intention of the parties. That the intention was to acknowledge a debt due Hermann is unquestionable. We see no error in the judgment, and do affirm the same. Judgment affirmed.